DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         MATTHEW J. CRAIG,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                                No. 4D17-729

                               [ July 13, 2017 ]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Samantha Schosberg
Feuer, Judge; L.T. Case No. 50-2009-CF-012402-AXXX-MB.

   Matthew Craig, Malone, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and KUNTZ, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.